United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1338
                                    ___________

Eldon Bugg; Danny Bugg,             *
                                    *
            Appellants,             * Appeal from the United States
                                    * District Court for the
      v.                            * Western District of Missouri.
                                    *
Fleet Mortgage Group, Inc.;         * [UNPUBLISHED]
Washington Mutual Home Loans, Inc., *
                                    *
            Appellees.              *
                              ___________

                              Submitted: October 31, 2003

                                   Filed: November 5, 2003
                                    ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Eldon and Danny Bugg appeal following the district court’s1 dismissal of their
civil action pursuant to an oral settlement agreement reached after adverse partial
grants of summary of judgment. We have carefully reviewed the record on appeal
and conclude the district court did not clearly err in finding that Eldon and defendants
reached an enforceable settlement of all Eldon’s claims. See In re Airline Ticket


      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
Comm’n Antitrust Litig., 268 F.3d 619, 624 (8th Cir. 2001) (findings concerning
parties’ intent in settlement agreements are reviewed for clear error); Stewart v. Prof’l
Computer Ctrs., Inc., 148 F.3d 937, 939 (8th Cir. 1998) (binding settlement
agreement requires objective manifestation of mutual assent, which may be inferred
from external indications reflecting thoughts and intentions of parties); Worthy v.
McKesson Corp., 756 F.2d 1370, 1371-73 (8th Cir. 1985) (per curiam) (oral
settlement reached prior to preparation of formal settlement documents is
enforceable). Thus, we do not consider the merits of Eldon’s previously dismissed
claims.

        Danny, however, was not a party to the settlement agreement, and we review
de novo the grant of summary judgment on his Real Estate Settlement Practices Act
and negligence claims. See Melvin v. Yale Indus. Prods., Inc., 197 F.3d 944, 946-47
(8th Cir. 1999) (standard of review). We find dismissal of these claims was proper.
These claims arose out of defendants’ handling of a loan escrow account, and Eldon,
not Danny, was the borrower in this matter. See 12 U.S.C. § 2605(f) (“[w]hoever
fails to comply with any provision of this section shall be liable to the borrower for
each such failure”); Allen v. Kuehnle, 92 S.W.3d 135, 142 (Mo. Ct. App. 2002)
(elements of negligence claim include duty of care).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the pending
motion.

                        _____________________________




                                          -2-